Citation Nr: 1013683	
Decision Date: 04/09/10    Archive Date: 04/29/10

DOCKET NO.  01-07 642	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a service connection claim for hepatitis A.

2.  Entitlement to service connection for hepatitis, other 
than type A or C.

3.  Entitlement to service connection for prostate cancer.  


REPRESENTATION

Veteran represented by:	Kathy A. Lieberman, Attorney


WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

S. B. Mays, Counsel

INTRODUCTION

The Veteran served on active duty from January 1966 to 
December 1967.  His military occupational specialty was a 
Wheel Vehicle Repairman.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from April 2000 and February 2004 rating 
decisions of the San Juan Regional Office (RO) of the 
Department of Veterans Affairs (VA).

In November 2002, the Board issued a decision denying the 
Veteran's request to reopen his previously denied claim of 
service connection for hepatitis A, and he subsequently 
appealed to the United States Court of Appeals of Veterans 
Claims (hereinafter "Court").  In October 2003, the Court 
vacated the Board's November 2002 decision and remanded that 
decision for reconsideration consistent with the Joint Motion 
for Remand.  In November 2004, the Board remanded the case 
for further development.

In February 2004, the RO denied the Veteran's service 
connection claim for residuals of prostate carcinoma.  The 
Veteran subsequently perfected an appeal as to such issue.  

In December 2008, the Board determined that new and material 
evidence had not been received to reopen a service connection 
claim for residuals of hepatitis A, and denied service 
connection for prostate cancer.  The Veteran appealed that 
decision.  In October 2009, the Court granted a joint motion 
of the parties and vacated the Board's December 2008 
decision.  The matter was returned to the Board for further 
appellate consideration.

The Veteran's representative, in February 2010 
correspondence, indicated that the Veteran has not limited 
his claim to any type of hepatitis.  The Board notes that the 
RO has already denied service connection for hepatitis C in a 
June 2006 rating decision, and that decision is final.  As 
will be discussed below, the Board reopens the service 
connection claim for residuals of hepatitis, but ultimately 
denies service connection for hepatitis A.  Nevertheless, the 
Board is remanding the claim of entitlement to service 
connection for residuals of hepatitis, other than type A or 
C, for further development, in addition to the service 
connection claim for prostate cancer.  These matters are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the Department of Veterans Affairs Regional 
Office.


FINDINGS OF FACT

1.  An August 1968 rating decision denied the Veteran's 
service connection claim for hepatitis on the basis that 
there were no evidence of current hepatitis or chronic 
residuals thereof; the Veteran did not file a timely appeal 
following appropriate notice, and that decision became final.

2.  The Veteran petitioned to reopen his service connection 
claim for hepatitis prior to August 29, 2001.

3.  Evidence received since the August 1968 decision bears 
directly and substantially upon the specific matter under 
consideration, and is so significant that it must be 
considered in order to fairly decide the merits of the 
Veteran's service connection claim for residuals of 
hepatitis.

4.  The Veteran was treated for an acute episode of 
infectious hepatitis during service; however a clear 
preponderance of the evidence reflects that he does not have 
hepatitis A or any residuals of hepatitis A.  


CONCLUSIONS OF LAW

1.  The August 1968 rating decision that denied service 
connection for hepatitis is final.  38 U.S.C. § 4005 (1964); 
38 C.F.R. §§ 3.104, 19.118, 19.153 (1968); currently, 38 
U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.302, 
20.1103 (2009).

2.  Evidence received since the August 1968 rating decision 
is new and material, and the Veteran's service connection 
claim for residuals of hepatitis is reopened.  38 U.S.C.A. § 
5108 (West 2002); 38 C.F.R. § 3.156 (2002).

3.  Hepatitis A, or residuals thereof, was not incurred in or 
aggravated by active military service.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. § 3.303 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran is seeking to reopen a previously denied service 
connection claim for residuals of hepatitis.

Without deciding whether the notice and development 
requirements of VCAA have been satisfied with respect to the 
Veteran's new and material evidence claim for residuals of 
hepatitis, the Board concludes that the VCAA does not 
preclude the Board from adjudicating this portion of the 
Veteran's claim.  This is so because the Board is taking 
action favorable to the Veteran by reopening his service 
connection claim for residuals of hepatitis.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).

Rating decisions are final and binding based on evidence on 
file at the time the claimant is notified of the decision and 
may not be revised on the same factual basis except by a duly 
constituted appellate authority.  38 C.F.R. § 3.104(a).  The 
claimant has one year from notification of a RO decision to 
initiate an appeal by filing a notice of disagreement with 
the decision, and the decision becomes final if an appeal is 
not perfected within the allowed time period.  38 U.S.C.A. § 
7105; 38 C.F.R. §§ 3.160, 20.201, 20.302.

In an August 1968 rating decision, the RO denied service 
connection for hepatitis and the Veteran was notified of this 
decision in the same month.  The Veteran did not file a 
timely appeal, and thus the August 1968 decision became 
final.  38 U.S.C. § 4005 (1964); 38 C.F.R. §§ 3.104, 19.118, 
19.153 (1968); currently 38 U.S.C.A. § 7105 (West 2002); 38 
C.F.R. §§ 3.104, 20.302, 20.1103 (2009).

As noted, while the Board denied the claim in November 2002, 
the Court vacated such decision.

Since the August 1968 rating decision is the last final 
decision, the Veteran's request to reopen the service 
connection claim for hepatitis may be considered on the 
merits only if new and material evidence has been received 
since the time of the prior adjudication.  See 38 U.S.C.A. §§ 
5108, 7104 (West 2002); 38 C.F.R. § 3.156 (2009); Barnett v. 
Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).

The Board notes that the regulation regarding new and 
material evidence was amended.  See 38 C.F.R. § 3.156(a) 
(2002).  This amendment applies only to claims to reopen a 
finally decided claim received on or after August 29, 2001.  
Since the Veteran sought to reopen his previously denied 
service connection claim for hepatitis prior to August 2001, 
the amended regulation does not apply.

In this case, new and material evidence means evidence not 
previously submitted to agency decision makers which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a) (2002); Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998).  In determining whether evidence is new and material, 
the credibility of the new evidence is to be presumed.  
Justus v. Principi, 3 Vet. App. 510, 513 (1992).

With respect to the issue of materiality, the newly presented 
evidence need not be probative of all the elements required 
to award the service connection claim.  In Hodge v. West, 155 
F.3d 1356, 1363 (Fed. Cir. 1998), the Federal Circuit noted 
that new evidence could be sufficient to reopen a claim if it 
could contribute to a more complete picture of the 
circumstances surrounding the origin of a Veteran's injury or 
disability, even where it would not be enough to convince the 
Board to grant a claim.
Since the August 1968 rating decision is final, the Veteran's 
current service connection claim for residuals of hepatitis 
may be considered on the merits only if new and material 
evidence has been received since the time of the prior 
adjudication.  See 38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156 (2009); see Barnett v. Brown, 8 Vet. App. 1 (1995).

When the Veteran's claim of entitlement to service connection 
for hepatitis was denied in August 1968, the evidence of 
record consisted of service treatment records, and VA medical 
evidence.  The service treatment records show that the 
Veteran was hospitalized from November 24, 1967, to December 
1, 1967, for mild infectious hepatitis, which completely 
resolved.  The impression reflected on a VA gastrointestinal 
examination report dated in May 1968 is a history of mild 
infectious hepatitis, with no residuals.  The RO denied the 
Veteran's claim because there was no current evidence of 
hepatitis or chronic residuals thereof.

Evidence received since the August 1968 rating decision 
includes additional VA medical evidence, service personnel 
records, a hearing transcript, and the Veteran's contentions.  
Significantly, a 2006 abdominal computed tomography (CT) scan 
report shows mild enlargement of the liver and an April 2006 
VA examiner indicated that the Veteran tests positive for the 
hepatitis B core antigen.  An April 2008 abdominopelvic CT 
scan shows diffusely enlarged hypoattenuating liver on the 
basis of fatty infiltration.  The Board notes that when the 
RO denied the service connection claim in 1968, there was no 
evidence of any liver disease, therefore, the current 
findings of liver disease are material to the service 
connection claim.  

The newly received evidence noted directly above bears 
directly and substantially upon the specific matter under 
consideration.  It is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156 (2002).  Accordingly, the Veteran's claim 
of entitlement to service connection for residuals of 
hepatitis is reopened.




Service Connection for Hepatitis A

As indicated, the Board, herein, has reopened the service 
connection claim for residuals of hepatitis.  As will be 
discussed in the remand portion, the Board is remanding the 
claim of entitlement to service connection for hepatitis, 
other than type A or C.  

With regard to the claim of entitlement to service connection 
for hepatitis A, the Board has considered whether the Veteran 
would be prejudiced by the Board proceeding to a decision on 
the merits.  In this case, the February 2007 VCAA letter 
provided the Veteran with the necessary service connection 
elements pertaining to consideration of the claim on the 
merits.  Additionally the Veteran has provided argument 
addressing his claim on the merits.  Accordingly, the Board 
finds that the Veteran would not be prejudiced by its review 
of the merits at this time.  See Bernard, supra.  


a.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2009).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the agency of original jurisdiction 
(AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
Veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006). Further, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id. at 486.

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).

In this case, a February 2007 letter sent to the Veteran 
informed him of what evidence was required to substantiate 
the claim and of his and VA's respective duties for obtaining 
evidence.  The Veteran has also been advised as to how 
disability ratings and effective dates are assigned in a 
March 2006 letter.  See Dingess, supra.  

Next, VA has a duty to assist the Veteran in the development 
of the claim.  This duty includes assisting him in the 
procurement of service treatment records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the Veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The claims folder contains service 
treatment records, VA medical evidence, and the Veteran's 
contentions.  The Veteran has been medically evaluated in 
conjunction with his service connection claim for hepatitis 
A.  Significantly, neither the Veteran nor his representative 
has identified, and the record does not otherwise indicate, 
any additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance to the appellant is required 
to fulfill VA's duty to assist the Veteran in the development 
of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 
281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 
Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).


b.  Legal Criteria and Analysis

Generally, service connection may be established for a 
disability resulting from disease or injury incurred in or 
aggravated by active service.  38 U.S.C.A. § 1110.  For the 
showing of chronic disease in service there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time.  38 C.F.R. § 3.303(b).  If chronicity 
in service is not established, a showing of continuity of 
symptoms after discharge is required to support the claim.  
Id.  Service connection may be granted for any disease 
diagnosed after discharge, when all of the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

A service connection claim must be accompanied by evidence 
which establishes that the claimant currently has the claimed 
disability.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the record.  38 U.S.C.A. § 
7104(a).  When there is an approximate balance of evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107; 38 C.F.R. § 3.102.  In Gilbert v. Derwinski, 
1 Vet. App. 49, 53 (1990), the Court stated that "a Veteran 
need only demonstrate that there is an 'approximate balance 
of positive and negative evidence' in order to prevail."  To 
deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.

In this case, the service treatment records show that the 
Veteran was hospitalized from November 24, 1967, to December 
1, 1967, for mild infectious hepatitis.  Separation 
examination report dated in December 1967 shows that the 
episode of hepatitis had completely resolved.

Thereafter, the impression reflected on a VA gastrointestinal 
examination report dated in May 1968 is a history of mild 
infectious hepatitis, with no residuals.

A 1998 hepatic panel shows positive antibodies to hepatitis 
A.

In April 2001, the Veteran underwent a VA examination.  The 
examination report revealed that the Veteran was not 
currently receiving treatment for liver disease.  Laboratory 
testing showed urinalysis, CBC, and liver functioning 
essentially within normal limits.  It was noted that the 
Veteran tested positive for hepatitis A virus antibodies.  
The examiner indicated that there was no evidence of chronic 
liver disease, and provided a diagnosis of status-post 
hepatitis A without residuals.  

A general medical VA examination report dated in July 2001 
does not show any disability associated with residuals of 
hepatitis A.  

Blood test results for transaminases were normal in 2000, 
2003, 2004, and 2005.  A 2006 abdominal CT scan report shows 
mild enlargement of the liver.  

In April 2006, the Veteran underwent another VA examination.  
The examiner noted that the Veteran had one incapacitating 
episode of hepatitis during service, and has had no 
subsequent treatment; diagnosis was status-post hepatitis A.  
The examiner reported that hepatitis A "causes complete cure 
with no liver function damage as a residual".  

An April 2008 abdominopelvic CT scan shows a diffusely 
enlarged hypoattenuating liver on the basis of fatty 
infiltration.  

On review of the evidence of record, the Board finds that 
service connection for hepatitis A is not warranted.  In this 
regard, there is no evidence showing that hepatitis A 
recurred following the acute onset in service or that he has 
any current residuals thereof.  As indicated, VA examination 
reports dated in May 1968, April 2001, July 2001, and April 
2006 indicate that the Veteran has no current liver 
disability associated with hepatitis A.  While the April 2006 
examiner diagnosed status-post hepatitis A, he also indicated 
that "hepatitis A causes complete cure with no liver function 
damage as a residual."  In the absence of any current 
disability, i.e., hepatitis A or residuals thereof, there is 
no valid claim of service connection.  See Brammer, supra.  
The existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  38 U.S.C.A. § 1110 
(West 2002); see Degmetich v. Brown, 104 F. 3d 1328 (1997) 
(holding that interpretation of sections 1110 and 1131 of the 
statute as requiring the existence of a present disability 
for VA compensation purposes cannot be considered arbitrary).

While the Veteran, himself, believes he has hepatitis A which 
is related to his in-service episode of infectious hepatitis, 
the Board notes that his opinions as to medical matters, no 
matter how sincere, are without probative value because he, 
as a lay person, is not competent to establish a medical 
diagnosis or draw medical conclusions; such matters require 
medical expertise.  See Grottveit v. Brown, 5 Vet. App. 91, 
93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).

The Board has considered the Veteran's statements regarding 
continuity of symptomatology, however, he is not competent to 
diagnose hepatitis A or residuals thereof, and his claim is 
less probative than the December 1967 separation examination 
report showing that the infectious hepatitis had completely 
resolved.  

In light of the above discussion, the Board concludes that 
the preponderance of the evidence is against the service 
connection claim for hepatitis A.  There is, therefore, no 
doubt to be otherwise resolved.  As such, this claim is 
denied.




ORDER

New and material evidence has been received to reopen the 
service connection claim for residuals of hepatitis; to that 
extent, the claim is reopened.

Service connection for hepatitis A, or residuals thereof, is 
denied.


REMAND

The April 2006 VA examiner opined that the in-service acute 
episode of hepatitis is possibly due to hepatitis B.  Thus, 
the Board finds that a VA examination is necessary to 
ascertain whether any currently diagnosed hepatitis, other 
than type A or C, is related to service.  

With regard to the issue of entitlement to service connection 
for prostate cancer, the Joint Motion indicated that the RO 
did not comply with the Board's October 2006 remand 
instructions because it did not submit copies of the Camp 
Friendship morning report and excerpt regarding the 14th 
Transportation Battalion to the National Personnel Records 
Center (NPRC) for it to confirm whether those documents or 
any other document in the personnel folder confirmed the 
Veteran's alleged service in Vietnam in January 1967.  As 
such, the Board finds that such development must be 
accomplished.  A remand by the Court or the Board confers on 
the claimant, as a matter of law, the right to compliance 
with the remand orders.  Stegall v. West, 11 Vet. App. 268 
(1998).

Accordingly, the case is REMANDED for the following action:

1.  The RO should schedule the Veteran 
for an examination to determine the 
etiology of any currently diagnosed 
hepatitis, other than type A or C.  The 
claims folder, to include a copy of this 
Remand, must be made available to and 
reviewed by the examiner prior to 
completion of the examination report, and 
the examination report must reflect that 
the claims folder was reviewed.  Any 
indicated studies should be performed.

The examiner should indicate whether the 
Veteran currently has hepatitis, other 
than type A or C.  If so, the examiner 
should note whether there is a 50 percent 
probability or greater that such 
disability is related to service.  The 
examiner should reconcile any opinion 
with the service treatment records 
showing an acute episode of infectious 
hepatitis, VA examination reports dated 
in May 1968, April 2001, July 2001, and 
April 2006, and the CT reports dated in 
2006 and 2008.  A complete rationale 
should be provided for any proffered 
opinion.

2.  The RO should submit copies of the 
Camp Friendship morning report, and 
excerpt regarding the 14thTransporation 
Battalion to the NPRC, and ask that NPRC 
confirm whether this or any other 
document in the personnel folder confirms 
that the Veteran served in Vietnam in 
January 1967.

3.  Upon completion of the above-
requested development, the RO should 
readjudicate the issues of entitlement to 
service connection for hepatitis, other 
than type A or C, as well as prostate 
cancer.  All applicable laws and 
regulations should be considered.  If any 
benefits sought on appeal remain denied, 
the Veteran and his representative should 
be provided with a supplemental statement 
of the case and given the opportunity to 
respond thereto.

No action is required of the veteran until he is notified by 
the RO; however, the veteran is advised that failure to 
report for any scheduled examination may result in the denial 
of his claim.  38 C.F.R. § 3.655 (2009).  Thereafter, the 
case should be returned to the Board if in order.  The 
appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


